Case 1:19-cv-02750-RM-GPG Document 38 Filed 08/28/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 1:19-cv-02750-RM-GPG

  JODI LARSON,

          Plaintiff,

  v.

  HANSEN CONSTRUCTION INC.,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This employment discrimination case is before the Court on the recommendation of

  United States Magistrate Gordon P. Gallagher (ECF No. 33) to grant Defendant’s motion to

  dismiss (ECF No. 29). Plaintiff objects to the recommendation (ECF No. 34), and Defendant has

  filed a response to her objection (ECF No. 36). The Court overrules the objection and accepts

  and adopts the recommendation, which is incorporated herein by reference, see 28 U.S.C.

  § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

  I.      LEGAL STANDARDS

          Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation that is properly objected to. An objection is proper only if it

  is sufficiently specific “to focus the district court’s attention on the factual and legal issues that

  are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.

  1996). “In the absence of a timely objection, the district may review a magistrate’s report under
Case 1:19-cv-02750-RM-GPG Document 38 Filed 08/28/20 USDC Colorado Page 2 of 3




  any standard it deems appropriate.” Summers v. State of Utah, 927 F.2d 1165, 1167 (10th Cir.

  1991).

           In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief.

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555 (“Factual

  allegations must be enough to raise a right to relief above the speculative level.”). Conclusory

  allegations are insufficient, Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009), and

  courts “are not bound to accept as true a legal conclusion couched as a factual allegation,”

  Twombly, 550 U.S. at 555 (quotation omitted).

           Plaintiff proceeds pro se; thus, the Court construes her pleadings liberally. Haines v.

  Kerner, 404 U.S. 519, 520-21 (1972). However, the Court cannot act as Plaintiff’s advocate.

  See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

  II.      BACKGROUND

           Plaintiff was fired from her job with Defendant on July 9, 2018. She did not file a charge

  of discrimination with the Equal Employment Opportunity Commission until May 30, 2019.

  Based on these undisputed facts, the magistrate judge determined that her filing was untimely.

  The magistrate further determined that there was no basis to apply equitable tolling, for which

  Plaintiff did not even argue.




                                                    2
Case 1:19-cv-02750-RM-GPG Document 38 Filed 08/28/20 USDC Colorado Page 3 of 3




  III.   ANALYSIS

         An employee such as Plaintiff who wishes to challenge her termination under Title VII of

  the Civil Rights Act of 1964 must file a charge of discrimination with the EEOC within 300 days

  after the allegedly unlawful termination. See McDonald v. Sch. Dist. No. 1, 83 F. Supp. 3d 1134,

  1140 (D. Colo. 2015). “If the alleged unlawful incident occurs outside the 300-day window, a

  plaintiff will ‘lose the ability to recover for it.’” Id. at 1141 (quoting Nat’l R.R. Passenger Corp.

  v. Morgan, 536 U.S. 101, 110 (2002)). That is precisely what happened here. Nothing in

  Plaintiff’s objection states otherwise. Nor does Plaintiff meaningfully address the magistrate

  judge’s determination that equitable tolling does not apply here. Under these circumstances,

  Defendant is entitled to prevail on its motion to dismiss.

  IV.    CONCLUSION

         Therefore, the Court OVERRULES Plaintiff's objection (ECF No. 34), ACCEPTS and

  ADOPTS the recommendation (ECF No. 33), and GRANTS the motion to dismiss (ECF

  No. 29). The Court DENIES AS MOOT Plaintiff’s pending motion for reconsideration of the

  Court’s denial of her motion to appoint a free attorney (ECF No. 37). The Clerk is directed to

  CLOSE this case.

         DATED this 28th day of August, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    3
